Exhibit 99.1 Press release WiLAN to Present at Canaccord Genuity 35th Annual Growth Conference OTTAWA, Canada – August 6, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced the Company will present at the Canaccord Genuity 35th Annual Growth Conference being held at the InterContinental Hotel in Boston, MA. The presentation will take place on Thursday, August 13, 2015 at 10:00 am Eastern Time. Presenting from management will be Shaun McEwan, Chief Financial Officer. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
